Citation Nr: 1643380	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  16-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977, and September 1990 to September 1998 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record contains a statement of the case (SOC) issued in March 2016 on a claim for a higher rating for bilateral hearing loss.  The Veteran did not perfect an appeal of this claim.  Thus, the issue is not currently on appeal and will not be addressed by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her May 2013 VA Form 9, the Veteran requested a Board hearing in connection with her appeal.  In September 2016, the RO notified the Veteran that a videoconference hearing had been set for October 13, 2016.  In written correspondence dated from September 2016, prior to the date of the hearing, the Veteran stated that she declined the video hearing and preferred to wait for a future visit by a member of the Board.

Pursuant to 38 C.F.R. § 20.700(e) (2015), an appellant may request and be scheduled for an in-person or video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  As the Veteran has not yet been afforded her requested hearing, the claim must be remanded for this purpose.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person Board hearing at the RO for the claim on appeal (entitlement to service connection for sleep apnea).  Appropriate notification must be given to the Veteran and the notice must be documented and associated with her claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




